Reimel, J.,
Defendant has appealed from the order of the Secretary of Revenue of the Commonwealth withdrawing defendant’s privilege to officially inspect motor vehicles in Pennsylvania.
This case came on for hearing de novo before us on September 19, 1955, as a result of which the court makes the following

Findings of Fact

1. Appellant has conducted a garage and automobile service and repair shop for 35 years at 1315 East Passyunk Avenue in Philadelphia.
2. Appellant has had and exercised the privilege of officially inspecting motor vehicles for the past 15 years by appointment made by the Secretary of Revenue of the Commonwealth of Pennsylvania;
3. Appellant serviced and repaired regularly six trucks, the property of one Joseph Vigilante.
4. On or about June 27, 1955, Joseph Vigilante requested an official inspection sticker for his Dodge truck from appellant.
5. Appellant told Joseph Vigilante that he would issue the inspection sticker when Vigilante brought the Dodge truck to appellant for inspection.
6. Appellant wrote on an inspection sticker the year and number of the Dodge truck and placed same on his desk.
7. Appellant was called away on business and when he returned the inspection sticker was missing.
8. On June 27, 1955, the State police found the inspection sticker on a Dodge truck which had not been moved for weeks and was mounted on blocks at the home of Joseph Riccardi in Langhorne.
9. The inspection sticker was issued to a Dodge truck but not the one on which it was found.
*74410. Appellant did not deliver the inspection sticker to either Joseph Riccardi or Joseph Vigilante.

Discussion

Appellant has conducted a garage and repair shop for 35 years. For a period of 15 years he has conducted an official inspection station without a single violation. He services and repairs the six trucks of Joseph Vigilante, one of whose trucks had not been inspected. He made the notation of the year and number of this one truck on an inspection sticker and told Vigilante that he would inspect the truck. Appellant was then called away on business and upon his return the sticker had been stolen. Had this sticker been found by the State Police on the Dodge truck of Vigilante, appellant’s implication might be inferred. But this is not the case. The stieker was found on a Dodge truck for which it had not been issued and for which it did not bear the proper engine number. Moreover, it was found on a truck that was on blocks and could not be operated on the highway. The truck was the property of one Joseph Riccardi at whose home it was stored.
As neither Joseph Vigilante nor Joseph Riccardi appeared to testify we give credence to the testimony of appellant and find that his privilege of officially inspecting motor vehicles should not be withdrawn.

Order

And now, to wit, October 4, 1955, the appeal from the order of the Secretary of Revenue of the Commonwealth of Pennsylvania is sustained and the order of the Secretary of Revenue withdrawing the privilege given to Joseph Magliocco to officially inspect motor vehicles in Pennsylvania is reversed. This court, therefore, orders that the Secretary of Revenue reinstate the appointment of Joseph Magliocco. as an official inspection station for motor vehicles in Pennsylvania.